DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1 and 3 are rejected under 35 U.S.C. 102a1 as being anticipated by Jerez et al. (US 2017/0025212).
Regarding claim 1, Jerez et al. (figures 1a-5b and para 0033-0052) discloses a drum core having a first flange portion, a second flange portion and a winding core portion disposed between the first and second flange portions (see figures 1a-2b); a coil wound (10) around the winding core portion (see figure 1b); a plate core (120) connected to a first flange surface of the first flange portion at a first direction side and a second flange surface of the second flange portion at the first direction side (see figures 1a-2a); a first electrode terminal provided on the first flange portion, one end portion of the coil being electrically connected on the first electrode terminal (see para 0035/0044 and figure 4); and a second electrode terminal provided on the second flange portion, the other end portion of the coil being electrically connected on the second electrode terminal (see para 0035/0044 and figure 4), wherein the plate core has a first projecting portion protruding toward the first flange surface (see figures 5a/5b) and having a first flat surface facing the first flange surface  (see figures 5a/5b) and a second projecting portion protruding toward the second flange surface (see figures 5a/5b) and having a second flat surface facing the second flange surface (see figures 5a/5b), and the drum core and the plate core are connected by abutting and bonding the first flange surface against the first flat surface (see figures 5a/5b and para 0049-0050) and by abutting and bonding the second flange surface against the second flat surface (see figures 5a/5b and para 0049-0050).
Regarding claim 3, Jerez et al. (see figures 5a/5b and para 0049-0050)
discloses wherein a first cured-adhesive portion bonding the first flange surface and the first flat surface is also in contact with a first wall surface extending from the first flat surface of the first projecting portion in a direction away from the first flange surface, and a second cured-adhesive portion bonding the second flange surface and the second flat surface is also in contact with a second wall surface extending from the second flat surface of the second projecting portion in a direction away from the second flange surface.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Hirai et al. (US 2008/0224813) in view of Jerez et al. (US 2017/0025212).
Regarding claim 1, Hirai et al. (figures 1a-3b and para 0028-0033) discloses a drum core having a first flange portion, a second flange portion and a winding core portion disposed between the first and second flange portions (see figures 1-2b); a coil wound (11) around the winding core portion (see figure 1); a plate core (16) connected to a first flange surface of the first flange portion at a first direction side and a second flange surface of the second flange portion at the first direction side (see figures 1-2a); a first electrode terminal provided on the first flange portion, one end portion of the coil being electrically connected on the first electrode terminal (see para 0028/0032 and figure 1); and a second electrode terminal provided on the second flange portion, the other end portion of the coil being electrically connected on the second electrode terminal (see para 0028/0032 and figure 1), wherein the plate core has a first projecting portion protruding toward the first flange surface (see figures 1/2c) and having a first flat surface facing the first flange surface (see figures 1/2c) and a second projecting portion protruding toward the second flange surface (see figures 1/2c) and having a second flat surface facing the second flange surface (see figures 1/2c).
Hirai et al. does not expressly discloses the drum core and the plate core are connected by abutting and bonding the first flange surface against the first flat surface and by abutting and bonding the second flange surface against the second flat surface. 
Jerez et al. (figures 1a-5b and para 0033-0052) discloses the drum core and the plate core are connected by abutting and bonding the first flange surface against the first flat surface (see figures 5a/5b and para 0049-0050) and by abutting and bonding the second flange surface against the second flat surface (see figures 5a/5b and para 0049-0050).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the drum core and the plate core are connected by abutting and bonding the first flange surface against the first flat surface and by abutting and bonding the second flange surface against the second flat surface as taught by Jerez et al. to the inductive device of Hirai et al. so has to enhance the mechanical strength between the core part thereby preventing separation of the core parts if dropped. 
Regarding claim 3, Jerez et al. (see figures 5a/5b and para 0049-0050)
discloses wherein a first cured-adhesive portion bonding the first flange surface and the first flat surface is also in contact with a first wall surface extending from the first flat surface of the first projecting portion in a direction away from the first flange surface, and a second cured-adhesive portion bonding the second flange surface and the second flat surface is also in contact with a second wall surface extending from the second flat surface of the second projecting portion in a direction away from the second flange surface.

3.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jerez et al. (US 2017/0025212) in view of Takahashi et al. (US 2007/0120758).
	Regarding claim 2, Jerez et al. (figures 1a-5b and para 0033-0052) discloses  all the limitations as noted above but does not expressly discloses wherein a length of the plate core is shorter than a length of the drum core along a winding axis direction.
Takahashi et al. (para 0073 and figure 6) discloses wherein a length of the plate core is shorter than a length of the drum core along a winding axis direction.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein a length of the plate core is shorter than a length of the drum core along a winding axis direction as taught by Takahashi et al. to the inductive device of Jerez et al. so has to design a more compact device thereby saving in production cost and time since less material is needed.


4.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hirai et al. (US 2008/0224813) in view of Jerez et al. (US 2017/0025212) further view of Takahashi et al. (US 2007/0120758).
Regarding claim 2, Hirai et al. (figures 1a-3b and para 0028-0033) discloses all the limitations as noted above but does not expressly discloses wherein a length of the plate core is shorter than a length of the drum core along a winding axis direction.
Takahashi et al. (para 0073 and figure 6) discloses wherein a length of the plate core is shorter than a length of the drum core along a winding axis direction.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein a length of the plate core is shorter than a length of the drum core along a winding axis direction as taught by Takahashi et al. to the inductive device of Hirai et al. so has to design a more compact device thereby saving in production cost and time since less material is needed.

5.	Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Jerez et al. (US 2017/0025212) in view of Sato et al. (US 6373366).
Regarding claim 4, Jerez et al. (figures 1a-5b and para 0033-0052) discloses  all the limitations as noted above but does not expressly discloses the first wall surface has a first inner wall surface extending from the first flat surface at a side close to the second flat surface and the first cured-adhesive portion is in contact with the first inner wall surface, and the second wall surface has a second inner wall surface extending from the second flat surface at a side close to the first flat surface and the second cured-adhesive portion is in contact with the second inner wall surface.
Sato et al. (Col 4, lines 1-30 and 3c/4a) discloses the first wall surface has a first inner wall surface extending from the first flat surface at a side close to the second flat surface (see the inner side of the left projection in figure 3c) and the first cured-adhesive(5) portion is in contact with the first inner wall surface, and the second wall surface has a second inner wall surface extending from the second flat surface at a side close to the first flat surface (see the inner side of the right projection in figure 3c)  and the second cured-adhesive (5) portion is in contact with the second inner wall surface.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design the first wall surface has a first inner wall surface extending from the first flat surface at a side close to the second flat surface and the first cured-adhesive portion is in contact with the first inner wall surface, and the second wall surface has a second inner wall surface extending from the second flat surface at a side close to the first flat surface and the second cured-adhesive portion is in contact with the second inner wall surface as taught by Sato et al. to the inductive device of Jerez et al. so has to enhance the mechanical strength between the core part thereby preventing separation of the core parts if dropped. 
Regarding claim 5, Jerez et al. (figures 1a-5b and para 0033-0052) discloses  all the limitations as noted above but does not expressly discloses the first wall surface has a first outer wall surface extending from the first flat surface at a side far from the second flat surface and the first cured-adhesive portion is in contact with the first outer wall surface, and the second wall surface has a second outer wall surface extending from the second flat surface at a side far from the first flat surface and the second cured- adhesive portion is in contact with the second outer wall surface.
Sato et al. (Col 4, lines 1-30 and 3c/4a) discloses the first wall surface has a first outer wall surface extending from the first flat surface at a side far from the second flat surface(see the outer side of the left projection in figure 3c) and the first cured-adhesive portion (5) is in contact with the first outer wall surface, and the second wall surface has a second outer wall surface extending from the second flat surface at a side far from the first flat surface (see the outer side of the right projection in figure 3c)  and the second cured- adhesive portion (5) is in contact with the second outer wall surface.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design the first wall surface has a first outer wall surface extending from the first flat surface at a side far from the second flat surface and the first cured-adhesive portion is in contact with the first outer wall surface, and the second wall surface has a second outer wall surface extending from the second flat surface at a side far from the first flat surface and the second cured- adhesive portion is in contact with the second outer wall surface as taught by Sato et al. to the inductive device of Jerez et al. so has to enhance the mechanical strength between the core part thereby preventing separation of the core parts if dropped. 


6.	Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hirai et al. (US 2008/0224813) in view of Jerez et al. (US 2017/0025212) in further view of Sato et al. (US 6373366).
Regarding claim 4, Hirai et al. (figures 1a-3b and para 0028-0033) discloses all the limitations as noted above but does not expressly discloses the first wall surface has a first inner wall surface extending from the first flat surface at a side close to the second flat surface and the first cured-adhesive portion is in contact with the first inner wall surface, and the second wall surface has a second inner wall surface extending from the second flat surface at a side close to the first flat surface and the second cured-adhesive portion is in contact with the second inner wall surface.
Sato et al. (Col 4, lines 1-30 and 3c/4a) discloses the first wall surface has a first inner wall surface extending from the first flat surface at a side close to the second flat surface (see the inner side of the left projection in figure 3c) and the first cured-adhesive(5) portion is in contact with the first inner wall surface, and the second wall surface has a second inner wall surface extending from the second flat surface at a side close to the first flat surface (see the inner side of the right projection in figure 3c)  and the second cured-adhesive (5) portion is in contact with the second inner wall surface.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design the first wall surface has a first inner wall surface extending from the first flat surface at a side close to the second flat surface and the first cured-adhesive portion is in contact with the first inner wall surface, and the second wall surface has a second inner wall surface extending from the second flat surface at a side close to the first flat surface and the second cured-adhesive portion is in contact with the second inner wall surface as taught by Sato et al. to the inductive device of Hirai et al. so has to enhance the mechanical strength between the core part thereby preventing separation of the core parts if dropped. 
Regarding claim 5, Hirai et al. (figures 1a-3b and para 0028-0033) discloses all the limitations as noted above but does not expressly discloses the first wall surface has a first outer wall surface extending from the first flat surface at a side far from the second flat surface and the first cured-adhesive portion is in contact with the first outer wall surface, and the second wall surface has a second outer wall surface extending from the second flat surface at a side far from the first flat surface and the second cured- adhesive portion is in contact with the second outer wall surface.
Sato et al. (Col 4, lines 1-30 and 3c/4a) discloses the first wall surface has a first outer wall surface extending from the first flat surface at a side far from the second flat surface(see the outer side of the left projection in figure 3c) and the first cured-adhesive portion (5) is in contact with the first outer wall surface, and the second wall surface has a second outer wall surface extending from the second flat surface at a side far from the first flat surface (see the outer side of the right projection in figure 3c)  and the second cured- adhesive portion (5) is in contact with the second outer wall surface.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design the first wall surface has a first outer wall surface extending from the first flat surface at a side far from the second flat surface and the first cured-adhesive portion is in contact with the first outer wall surface, and the second wall surface has a second outer wall surface extending from the second flat surface at a side far from the first flat surface and the second cured- adhesive portion is in contact with the second outer wall surface as taught by Sato et al. to the inductive device of Hirai et al. so has to enhance the mechanical strength between the core part thereby preventing separation of the core parts if dropped. 

7.	Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Jerez et al. (US 2017/0025212) in view of Hori et al. (US 2020/0105451).
	Regarding claim 6, Jerez et al. (figures 1a-5b and para 0033-0052) discloses  all the limitations as noted above but does not expressly discloses wherein the plate core is including metal particles.
Hori et al. (para 0045-0047) discloses wherein the plate core is including metal particles.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the plate core is including metal particles as taught by Hori et al. to the inductive device of Jerez et al. so has to allow the inductive device to have a higher permeability and lower core loss.
Regarding claim 7, Jerez et al. (para 0013) discloses wherein the drum core is a ferrite core. 

8.	Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hirai et al. (US 2008/0224813) in view of Jerez et al. (US 2017/0025212) in further view of Hori et al. (US 2020/0105451).
Regarding claim 6, Hirai et al. (figures 1a-3b and para 0028-0033) discloses all the limitations as noted above but does not expressly discloses wherein the plate core is including metal particles.
Hori et al. (para 0045-0047) discloses wherein the plate core is including metal particles.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the plate core is including metal particles as taught by Hori et al. to the inductive device of Hirai et al. so has to allow the inductive device to have a higher permeability and lower core loss.
Regarding claim 7, Jerez et al. (para 0013) discloses wherein the drum core is a ferrite core. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915. The examiner can normally be reached M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD HINSON/Primary Examiner, Art Unit 2837